DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/068,583 filed on 10/12/2020.

Claims Status
2.	This office action is based upon claims received on 10/12/2020, which replace all prior or other submitted versions of the claims.
	-Claims 1-20 are pending.
-Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2019/111191, filed 10/15/2019

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections 
6.           Claim 9, 18 is/are objected to because of the following informalities:
interprets the subject claims listed as best possible.  Applicant is requested to review and address questions raised and clarify its objective for the referred to claim language.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claims 1, 3, 4, 5, 6, 7, 10, 12, 13, 14, 15, 16, 19:
 Claim 1 recites “a first two-stage sidelink control information (SCI)”, Claim 3, 4, 5 which ultimately depend on claim 1 recite “a second two-stage SCI”, Claim 6 which depends on claim 1 recites “a third two-stage SCI”, and Claim 7 which depends on claim 1 recites “a fourth two-stage SCI”.  The same applies for parallel features in claims 10, 12, 13, 14, 15, 16, 19.  
When claim 1 recites “a first” “SCI” as a noted herein above, its implied that “a first” “SCI” possibly corelates to other SCI’s such as a 2nd, 3rd, or 4th SCI.  However, it is unclear what this correlation is, whether the 2nd, 3rd, or 4th SCI’s correlate to the various UEs (first, second etc.) as recited, or whether the differences between the SCIs are distinguished or correlate to something else.  A similar lack of clarity is observed in the dependent claims, where for example, claim 3, 4, 5 recites “transmitting from the first UE a second two-stage SCI” where a “second SCI” correlates to the first UE, however this “second SCI” reviewed in relation to the “first” “SCI” recited in claim 1 which is correlated by the claims to the “second” “UE”, does not appear clearly express whether, the second SCI as tied to the first UE, correlates to some other first SCI tied to the first UE, or correlates as being “second” to the “first” “SCI” tied to the second UE.  A similar rationale applies to a comparison between the “first SCI” of claim 1 and the “third” “SCI” of claim 6, and the “first SCI” of claim 1 and the “fourth” “SCI” of claim 7.  Similar issues apply between claims 10, 12, 13, 14, 15, 16, 19, which recite similar features and/or dependencies.  Examiner interprets the subject claims listed as best possible.  Applicant is requested and required to appropriately address and clarify as applicable, this matter including the questions raised, specifically how the terms first, second, third, fourth as applied to SCI relate to the objectives of applicants recited claims. 

B.	Regarding Claims 2-9, these claims are further rejected based upon dependency on independent claim 1.
C.	Regarding Claims 11-18, these claims are further rejected based upon dependency on independent claim 10.
D.	Regarding Claims 20, these claims are further rejected based upon dependency on independent claim 19.

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner

against the later invention.

10.	Claims 1, 2, 8, 10, 11, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over YEO et. al (US-20200351057-A1) referenced hereafter as “YEO”, in view of ZHOU et. al (US-20210050950-A1) referenced hereafter as “ZHOU”. 
Regarding Claim 1. YEO teaches: A method (Yeo – FIG. 15 & ¶0229 method for performing sidelink data transmission; NOTE: method), 
comprising: receiving a physical sidelink shared channel (PSSCH) associated with a first sidelink control information (SCI) at a first user equipment (UE) (Yeo - Yeo FIG. 5B & ¶0119 first terminal 551 transmitting … to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation ..provided by the base station, may be .. by .. a leader in the group, or .. terminal that transmits; FIG. 15 depicts terminal 1501 transmitting to terminal 1503; ¶0230 ..terminal 1501 intended to perform transmission in the sidelink ..a transmitting terminal,.. a terminal 1503 performing data reception in the sidelink ..referred ..as a receiving terminal. ; ¶0241  transmitting terminal 1501 … transmits a PSCCH including the sidelink scheduling information 1507, and transmits a PSSCH that is the corresponding data 1505.. sidelink scheduling information 1507 may be SCI; NOTE: receiving by terminal 1503 ( a first UE) from transmitter 1501 (a second UE), (1505 - PSSCH) corresponding to PSCCH (1507 - physical side link control channel) or scheduling information where PSCCH can be SCI (Sidelink control information),  where any one of the several UEs performing groupcast can perform the method to transmit a SCI (a first SCI, a second SCI etc) to UEs (a second UE ie, numbered or referenced accordingly)) 
from a second UE (Yeo - ¶0241 See above; NOTE: transmitter 1501 (a second UE)) 
over a sidelink (Yeo- ¶0230 See above, ¶0241 See above; NOTE:  first UE (terminal 1503) performing data reception in the sidelink using PSCCH and PSSCH (over sidelink channels) ), 
the SCI indicating a physical layer identity (L1-ID) of the second UE (Yeo ¶0241  the SCI may include the following information…¶ 0245 Layer-1 source ID: ID information on a physical layer of a sending terminal, ¶0246 Layer-1 destination ID: ID information on a physical layer of a receiving terminal; NOTE: SCI includes or  indicates a physical layer 1 ID of transmitter terminal (Second UE) and/or additionally receiver terminal (first UE) ); 
determining a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) (Yeo – FIG. 16 depicts &¶ a physical sidelink feedback channel (PSFCH) 1605 that is a physical channel on which feedback information is transmitted.. The terminal enables the terminal having transmitted/received the PSSCH to prepare for transmission or reception of the PSFCH;¶0270 terminal may be preconfigured with the location of the slot in which the PSFCH can be transmitted; FIG. 17 & ¶0272 configure a period of resources capable of transmitting and receiving the PSFCH by a parameter, such as periodicity_PSFCH_resource… period to be configured in units of milliseconds (ms), and a PSFCH resource to be configured in each slot in accordance with the SCS; FIG. 18 & ¶0273 a resource capable of transmitting and receiving a PSFCH every four slots; ¶0274 The index of the slot may be a slot that is determined in a resource pool; ¶0275 Arrows in FIG. 18 indicate slots on the PSFCH on which HARQ-ACK feedback information of the PSSCH is transmitted; NOTE: terminal transmitting/receiving (Receiving terminal such as first UE) the PSSCH is enabled to receive/transmit (Such as first UE that receives PSSCH transmits) the PSFCH (physical sidelink feedback channel such as that in FIG. 17 & FIG. 18) on which feedback is transmitted where the terminal is configured to determine a PSFCH resource via a parameter such as periodicity is ms in time and associated with configured SCS (and frequency) such as in FIG. 17 or FIG. 18 ) 
carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH (Yeo – FIG. 17 & 18; ¶0275 See above ....PSFCH on which HARQ-ACK feedback information of the PSSCH is transmitted; NOTE: HARQ feedback corresponding to received PSSCH depicted as transmitted on resources ); 
and transmitting the PSFCH with the determined time-frequency resource (Yeo – FIG. 17 & ¶0270, ¶0273; FIG. 18 & ¶0275 See above; NOTE: HARQ feedback corresponding to PSSCH transmitted on PFSCH on resources or slots identified (via parameter, index, etc and see depicted arrows) mapped in time and associated to frequency (SCS) (resource slots are time-frequency resources)).  
Yeo does not appear to explicitly disclose or strongly suggest: a two-stage sidelink control information (SCI); determining based on the Li-ID of the second UE;
ZHOU which discloses: receiving a physical sidelink shared channel (PSSCH) (ZHOU FIG.1 Step 101 ; ¶0508 a UE determines an index of a PSFCH resource for a PSFCH transmission in response to a PSSCH reception, as P.sub.ID+M.sub.ID)mod R.sub.PRB,CS.sup.PSFCH where P.sub.ID is a physical layer source ID provided by SCI format 0_2 [5, TS 38.212] scheduling the PSSCH reception; NOTE: UE receives PSSCH (Physical Sidelink shared channel)) 
associated with a first two-stage sidelink control information (SCI) (ZHOU - ¶0508 – See above… provided by SCI format 0_2 [5, TS 38.212] scheduling the PSSCH reception; ¶0512 Optionally, the SCI includes 1st stage SCI and 2nd stage SCI. The 2nd stage SCI includes format A and format B ….if the cast type is unicast/groupcast HARQ-ACK feedback option 2 and is not broadcast, the UE further determines whether the cast type is unicast or groupcast HARQ-ACK feedback option 2 according to the physical layer ID (such as a destination ID indicated in the SCI: NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI where further based various first stage and second stage cast (unicast/groupcast) settings, the two stage SCI for unicast/groupcast with HARQ enabled and physical layer ID (such as a destination ID indicated in the SCI) is the first two stage SCI)) 
at a first user equipment (UE) from a second UE over a sidelink (ZHOU - ¶0507 After receiving the sidelink data channel, if the sidelink UE needs to feed back HARQ-ACK information to the transmitter UE of the data on the sidelink; NOTE: receiving of side link data (over a sidelink) by receiver (first UE) from  transmitter ( second UE)), 
the SCI indicating a physical layer identity (L1-ID) of the second UE (ZHOU - ¶0508 – See above.. a UE determines an index of a PSFCH resource for a PSFCH transmission.. , as P.sub.ID+M.sub.ID)mod R.sub.PRB,CS.sup.PSFCH where P.sub.ID is a physical layer source ID provided by SCI format 0_2 [5, TS 38.212]… where P.sub.ID is a physical layer source ID provided by SCI format 0_2 [5, TS 38.212] scheduling the PSSCH reception; NOTE: the SCI scheduling the PSSCH contains the Physical Layer Source ID transmitting UE (Second UE)); 
furthermore (ZHOU) discloses: the first two-stage SCI indicating a physical layer identity (L1-ID) (ZHOU - ¶0512 See above…. UE further determines whether the cast type is unicast or groupcast HARQ-ACK feedback option 2 according to the physical layer ID; NOTE: SCI second stage (first two stage SCI) contains physical layer ID (such as a destination ID ei. Of the receiver (first UE)); 
determining based on the Li-ID of the second UE (ZHOU - ¶0508 – See above.. a UE determines an index of a PSFCH resource for a PSFCH transmission.. , as P.sub.ID+M.sub.ID)mod R.sub.PRB,CS.sup.PSFCH where P.sub.ID is a physical layer source ID provided by SCI format 0_2 [5, TS 38.212]… where P.sub.ID is a physical layer source ID provided by SCI format 0_2 [5, TS 38.212] scheduling the PSSCH reception; NOTE: UE receiving SCI determines PSFCH resources based upon source (transmitter) Physical Source ID in formula for index) 
a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH (ZHOU - ¶507  After receiving the sidelink data channel, if the sidelink UE needs to feed back HARQ-ACK information to the transmitter UE of the data on the sidelink, the sidelink UE determines sidelink resource for transmitting the HARQ-ACK information according to identity of the transmitter UE and identity of the receiver UE. The sidelink resource for transmitting the HARQ-ACK information includes at least one of a time domain resource, a frequency domain resource, and a code domain resource;NOTE: resource for feedback or PSFCH is a time frequency resource); 
and transmitting the PSFCH with the determined time-frequency resource (ZHOU – FIG. 1 Step 102, ¶0507 see above sidelink resource for transmitting the HARQ-ACK information includes at least one of a time domain resource, a frequency domain resource; ¶0508 See above a UE determines an index of a PSFCH resource for a PSFCH transmission..; NOTE: UE receiving PSSCH determines a resource in time and frequency (time frequency) for PSFCH transmission (transmitting the PSFCH) )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with the teachings of ZHOU, since its enables a UE to determine cast type by SCI format, HARQ enabling/disabling indication domain, physical layer IDs, and/or the higher layer signaling, and there is no need to add bits that explicitly indicate the cast type in the SCI, thereby reducing the SCI format size and reducing signaling overhead of the SCI (ZHOU - ¶00513 ¶0516).

Regarding Claim 2. Yeo in view of ZHOU teaches: The method of claim 1, 

furthermore ZHOU discloses: wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission (ZHOU -  ¶0512 See Claim 1 … … if the cast type is unicast/groupcast HARQ-ACK feedback option 2 and is not broadcast, the UE further determines whether the cast type is unicast or groupcast HARQ-ACK feedback option 2 according to the physical layer ID (such as a destination ID indicated in the SCI); NOTE: two Stage SCI can be one of many SCI format setting such as group cast or unicast with or without broadcast with or without HARQ enablement,  where specifically First two Stage SCI cast setting is set to unicast or group cast by setting a destination ID indicated in the SCI to Physical layer ID).

Regarding Claim 8. Yeo in view of ZHOU teaches: The method of claim 1, 
furthermore Yeo discloses: further comprising: transmitting a PSSCH over a sidelink from the first UE using a resource scheduled by a base station serving the first UE (Yeo FIG. 5B & ¶0119 first terminal 551 transmitting common data to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation for the signal transmission may be provided by the base station, may be provided by the terminal that serves as a leader in the group, or may be selected by the terminal that transmits the signal; FIG. 26 & ¶0332  terminal 2 has transmitted a PSSCH 2612 to terminal 1 in slot 2 2610; NOTE: UE2 (first UE) transmits a PSSCH over side link using resource allocation from base station); 
receiving in a slot a HARQ feedback in a PSFCH corresponding to the transmitted PSSCH (Yeo FIG. 26 &¶0332 terminal 1 transmits, in slot 4 2620, the HARQ-ACK feedback for the PSSCH transmitted from terminal 2 to terminal 1 in slot 2; NOTE: terminal 2 or first terminal receives a corresponding HARQ feedback on a slot); 
furthermore ZHOU discloses: transmitting a sidelink using a resource scheduled by a base station (ZHOU – FIG. 9 Step 901 & Step 903, ¶0656 receiving from a base station a sidelink grant for a sidelink transmission; transmitting to another terminal a sidelink signal based on the sidelink grant; NOTE: a transmitting a sidelink transmission using a resource granted or scheduled by a basestation );
receiving a HARQ feedback (ZHOU – FIG.1 Step 102  & FIG. 9 Step 905 & ¶0656 HARQ-ACK information associated with the sidelink signal is received from the another terminal; and a step 907 of reporting on an uplink channel to a base station the HARQ-ACK information by using the HARQ-ACK codebook; NOTE: receicing HARQ feedback pertaining to side link tranmission); 
and forwarding the received HARQ feedback to the base station using a resource reserved for a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), a timing of the reserved resource being the slot plus a configured time offset (ZHOU FIG. 9 Step 905 & ¶0656  See above Step 907; ¶00661 reporting on the uplink channel, to the base station, the second HARQ-ACK information …include …, reporting on a physical uplink control channel (PUCCH), to the base station, the second HARQ-ACK information in response to reception of the sidelink signal scheduled by the sidelink configured grant; ¶00662 wherein a timing for reporting the second HARQ-ACK information on a physical uplink control channel (PUCCH) is determined based on an offset between a slot for receiving the first HARQ-ACK information and a slot for reporting the second HARQ-ACK information to the base station NOTE: the received HARQ feedback is forwarded to the base station using a resource reserved for a PUUCH, using a timing of the slot receiving the feedback plus a slot offset configured for reporting PUUCH ).

Regarding Claim 10. YEO teaches:  An apparatus (Yeo - fig. 15 & ¶0230 .. terminal 1503: NOTE: a terminal apparatus), comprising circuitry (Yeo – FIG. 28 & ¶0356 terminal includes a terminal receiver 2800, a terminal transmitter 2804, and a terminal processor 2802; NOTE: comprising communication circuitry)
(See rejection of Claim 1. Claim 10 recites similar and parallel features to Claim 1 and Claim 10 is the accompanying apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
configured to: receive a physical sidelink shared channel (PSSCH) associated with a first two-stage sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink, the first two-stage SCI indicating a physical layer identity (L1-ID) of the second UE; determine based on the Li-ID of the second UE a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH; and transmit the PSFCH with the determined time-frequency resource(See rejection of Claim 1. Claim 10 recites similar and parallel features to Claim 1 and Claim 10 is the accompanying apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 11. Yeo in view of ZHOU teaches:  The apparatus of claim 10, 
(See rejection of Claim 2. Claim 11 recites similar and parallel features to Claim 2 and Claim 11 is the accompanying apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission (See rejection of Claim 2. Claim 11 recites similar and parallel features to Claim 2 and Claim 11 is the accompanying apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 17. Yeo in view of ZHOU teaches: The apparatus of claim 10, 
(See rejection of Claim 8. Claim 17 recites similar and parallel features to Claim 8 and Claim 17 is the accompanying apparatus to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)wherein the circuitry is further configured to: transmit a PSSCH over a sidelink from the first UE using a resource scheduled by a base station serving the first UE; receive in a slot a HARQ feedback in a PSFCH corresponding to the transmitted PSSCH; and forward the received HARQ feedback to the base station using a resource reserved for a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), a timing of the reserved resource being the slot plus a configured time offset(See rejection of Claim 8. Claim 17 recites similar and parallel features to Claim 8 and Claim 17 is the accompanying apparatus to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. YEO teaches: A non-transitory computer-readable medium storing instructions that, when executed by a processor, causing the processor to perform a method (Yeo - fig. 15 & ¶0230 .. terminal 1503: NOTE: a terminal apparatus);FIG. 28 & ¶0356 terminal includes a terminal receiver 2800, a terminal transmitter 2804, and a terminal processor 2802; NOTE: terminal with computational processing comprising communication circuitry such as storage medium and code executed for procedures), 
(See rejection of Claim 1. Claim 19 recites similar and parallel features to Claim 1 and Claim 19 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
furthermore ZHOU also discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor, causing the processor to perform a method (ZHOU – FIG. 11 & ¶0674 memory 1120. The memory 1120 stores instructions that, when executed by the processor 1110, cause the processor to perform the transmission method; NOTE:  memory – non transitory medium, proicessor code and method)
the method comprising: receiving a physical sidelink shared channel (PSSCH) associated with a first two-stage sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink, the first two-stage SCI indicating a physical layer identity (L1-ID) of the second UE; determining based on the Li-ID of the second UE a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH; and transmitting the PSFCH with the determined time-frequency resource(See rejection of Claim 1. Claim 19 recites similar and parallel features to Claim 1 and Claim 19 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20. Yeo in view of ZHOU teaches: The non-transitory computer-readable medium of claim 19, (See rejection of Claim 2. Claim 20 recites similar and parallel features to Claim 2 and Claim 20 is the accompanying non-transitory medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission(See rejection of Claim 2. Claim 20 recites similar and parallel features to Claim 2 and Claim 20 is the accompanying non-transitory medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate). 

11.	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of ZHOU, further in view of Huang et. al (US-20210099901-A1)referenced hereafter as “Huang”. 

Regarding Claim 3. Yeo in view of ZHOU teaches: The method of claim 1, 
: further comprising: transmitting from the first UE a second two-stage SCI including a field indicating whether there is data transmission associated with the second two-stage SCI.  
Huang which also discloses: receiving a first sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink (Huang – FIG. 13 Step 1305 & ¶0460 second UE could derive the priority indication (in the first SCI) associated to priority level in the most recent sidelink transmission to the first UE. The second UE could derive the priority indication associated to priority level indicated by a second SCI. The second UE could receive the second SCI from the first UE; ¶0531 step 1305, the second UE receives a second SCI from the first UE; NOTE: a first user equipment (second UE in Huang) receives a first SCI (a second SCI in Huang) from the Second UE (First UE in Huang))
furthermore Huang discloses: further comprising: transmitting from the first UE a second two-stage SCI (Huang – FIG. 13 Step 1330 & ¶0477-0478 (ln 1-6) the second stage of the first SCI could indicate sidelink control information fields UE-specific .. second stage of the first SCI could indicate at least HARQ process number, NDI (New Data Indication), and/or RV (Redundancy Version); ¶0531 step 1330, the second UE transmits the first SCI to the first UE, wherein the first SCI schedules a first unicast sidelink transmission for transmitting the MAC PDU; NOTE: the first UE (Second UE in Huang) transmits or transmitting a second SCI (first SCI in Huang) which is a two stage SCI scheduling unicast transmission of a MAC PDU) including a field indicating whether there is data transmission associated with the second two-stage SCI (Huang - ¶0478 see above … second stage of the first SCI could indicate at least .. NDI (New Data Indication); ¶0531 See above… schedules a first unicast sidelink transmission for transmitting the MAC PDU; NOTE: a second two stage SCI with an NDI or new data indicator field that schedules or indicates associated data transmission or a mac pdu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU with the teachings of Huang, (Huang - ¶0389).

Regarding Claim 12. Yeo in view of ZHOU teaches: The apparatus of claim 10, 
(See rejection of Claim 3. Claim 12 recites similar and parallel features to Claim 3 and Claim 12 is the accompanying apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: transmit from the first UE a second two-stage SCI including a field indicating whether there is data transmission associated with the second two-stage SCI(See rejection of Claim 3. Claim 12 recites similar and parallel features to Claim 3 and Claim 12 is the accompanying apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

12.	Claims 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of ZHOU and Huang, further in view of LIN et. al (US-20220052822-A1) referenced hereafter as “LIN”.

Regarding Claim 4. Yeo in view of ZHOU and Huang teaches: The method of claim 3, 
furthermore Huang discloses: a 1st-stage SCI of the second two-stage SCI (Huang - ¶0477 (ln 1-5) ..the first stage of the first SCI would indicate at least MCS (Modulation and Coding Scheme), resource assignment or priority indication for the first sidelink transmission, or resource assignment or resource parameter for second stage of the first SCI (e.g., beta offset); NOTE: a first stage that indicates resource assignment for the second stage of the second two stage SCI)
wherein 1st-stage SCI of two-stage SCI indicates there is no data transmission associated with the two-stage SCI;
LIN which discloses: 
receiving a physical sidelink shared channel (PSSCH) associated with a two-stage sidelink control information (SCI); a 1st-stage SCI of two-stage SCI (); (LIN - FIG. 0061..first UE (UE_1) sends a first-stage SCI via a PSCCH in a 1st stage SCI resource region (101) and a second-stage SCI via a PSSCH 102 in 2nd stage SCI resource region (106); ¶0062 the 1st stage of SCI provided ..should provide sufficient information for the receiver UE .. to determine .. allowing the receiver UE (UE_2) to determine whether the current/associated PSSCH transmission is intended for UE_2, … determine if a 2nd stage SCI is transmitted by UE_1 etc…; NOTE: receiving a two Stage SCI associated with receiving a PSSCH with a first stage of two stage SCI providing information about associated PSSCH and second stage of two stage SCI  ); 
furthermore LIN discloses wherein a 1st-stage SCI of the two-stage SCI indicates there is no data transmission associated with the two-stage SCI (LIN – See ¶0062 See above determine whether the current/associated PSSCH transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted by UE_1 and if yes….; NOTE: determines whether yes (or not), current/associated PSSCH (data transmission associated) transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted or first stage indicates whether or not there is data or also indicates no data transmission associated with 2 stage SCI).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU and Huang with the teachings of LIN, since its enables use of two-stage control signalling and control parameter indications in the 1st stage SCI to resolve over- or under-dimensioning of PSCCH resource region, allowing receiver UE to (Huang - ¶0088). 

Regarding Claim 5, Yeo in view of ZHOU and Huang and LIN teaches: The method of claim 4, 
furthermore LIN discloses:wherein a 2nd-stage SCI of the second two-stage SCI is mapped to resources indicated by the 1st-stage SCI that would be assigned for the data transmission associated with the second two-stage SCI if there is the data transmission associated with the second two-stage SCI (LIN FIG. 1 PSSCH depicts 2nd SCI region; ¶0062 See above determine whether the current/associated PSSCH transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted by UE_1 and if yes, whether there is a need to decode the 2nd stage SCI; time and frequency location, and size of the associated PSSCH transmission (102), .., size or aggregation level of the 2nd stage SCI (if transmitted by UE_1), resource element (RE) mapping location of the 2nd stage SCI (if transmitted by UE_1):NOTE: First stage indicates resource elements of 2nd stage SCI (2nd stage mapped to resource elements associated with PSSCH (used for data)) as indicated by with first stage, if yes the PSSCH (data) and Second Stage is to be received).

Regarding Claim 13. Yeo in view of ZHOU and Huang teaches: The apparatus of claim 12, 
(See rejection of Claim 4. Claim 13 recites similar and parallel features to Claim 4 and Claim 13 is the accompanying apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
wherein a 1st-stage SCI of the second two-stage SCI indicates there is no data transmission associated with the second two-stage SCI(See rejection of Claim 4. Claim 13 recites similar and parallel features to Claim 4 and Claim 13 is the accompanying apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. Yeo in view of ZHOU and Huang and LIN teaches: The apparatus of claim 13, 
(See rejection of Claim 5. Claim 14 recites similar and parallel features to Claim 5 and Claim 14 is the accompanying apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)wherein a 2nd-stage SCI of the second two-stage SCI is mapped to resources indicated by the 1st-stage SCI that would be assigned for the data transmission associated with the second two-stage SCI if there is the data transmission associated with the second two-stage SCI(See rejection of Claim 5. Claim 14 recites similar and parallel features to Claim 5 and Claim 14 is the accompanying apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

13.	Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of ZHOU and Huang, further in view of Ganesan et. al (US-20200260472-A1) referenced hereafter as “Ganesan”. 
Regarding Claim 6. Yeo in view of ZHOU teaches:  The method of claim 1, 
furthermore Yeo discloses: further comprising: transmitting a third SCI in a groupcast transmission from the first UE (Yeo - FIG. 15, ¶0241 – See Claim1; NOTE: any one of the several UEs such as first UE (terminal 1503 ( a first UE)) performing groupcast can perform the method to transmit a SCI (a first SCI, a second SCI, a third SCI etc) to UEs (a second UE ie, numbered or referenced accordingly));
furthermore Yeo discloses: a two-stage sidelink control information (SCI) (ZHOU - ¶0508 - See claim 1: NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI);
a lst- stage or a 2nd-stage SCI of the two stage (ZHOU ¶0512 – See claim 1: NOTE: SCI includes 1st stage SCI and 2nd stage SCI.);
Assuming Arguendo Yeo in view of ZHOU does not appear to explicitly disclose or strongly suggest: further comprising: transmitting a third two-stage SCI in a groupcast transmission from the first UE, a lst- stage or a 2nd-stage SCI of the third two-stage SCI.  
Huang discloses: receiving a first sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink (Huang – FIG. 13 Step 1305 & ¶0460 second UE could derive the priority indication (in the first SCI) associated to priority level in the most recent sidelink transmission to the first UE. The second UE could derive the priority indication associated to priority level indicated by a second SCI. The second UE could receive the second SCI from the first UE; ¶0531 step 1305, the second UE receives a second SCI from the first UE; NOTE: a first user equipment (second UE in Huang) receives a first SCI (a second SCI in Huang) from the Second UE (First UE in Huang))
transmitting a third two-stage SCI in a groupcast transmission from the first UE (Huang – FIG. 16 & ¶546 Step1610 second UE transmits a first SCI scheduling a first sidelink transmission to the first UE… Step 1615 derives a set of parameters for transmitting the message; ¶0551 the second UE could transmit, derive, or generate a NACK indication when the second UE does not decode the groupcast sidelink transmission successfully; NOTE: first UE (Seond UE in Huang) transmits another SCI (a second SCI in Huang ) which could be the third SCI in the context of other SCIs disclosed (See FIG. 13 and FIG. 14), where the first UE (second UE in Huang) is responding in a groupcast transmission from the second UE(first UE in Huang)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU with the teachings of Huang, since its enables UE not needing to perform Channel Quality Indicator/Rank Indication (CQI/RI) (Huang - ¶0389).
While Yeo in view of ZHOU and Huang teaches: The method of claim 1, further comprising: transmitting a third two-stage SCI in a groupcast transmission from the first UE, a lst- stage or a 2nd-stage SCI of the third two-stage SCI.  
Yeo in view of ZHOU and Huang does not appear to explicitly disclose or strongly suggest: indicating a transmission power of UE for the transmission
Ganesan discloses: a lst- stage or a 2nd-stage SCI of two-stage SCI indicating a transmission power of UE for the transmission (Ganesan – FIG. 3 & ¶0040.. configuration of the second stage SCI between a first car 310, such as a transmitting UE, and a second car 320, such as a receiving UE; ¶041 the second stage can include the parameters that are directly or indirectly slow varying components of the SCI and related to the data decoding of PSSCH…. parameters can include Transmit Power Control (TPC) command; NOTE: a UE transmitting Transmit power indication in second stage SCI of two stage SCI pertaining to transmission or PSSCH to receiving UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU and Huang with the teachings of Ganesan, since its enables flexibility of NR V2x such as in PSCCH design when different use cases and scenarios need to be considered in a distributed manner (Ganesan - ¶0031).

Regarding Claim 15. Yeo in view of ZHOU teaches: The apparatus of claim 10, 
(See rejection of Claim 6. Claim 15 recites similar and parallel features to Claim 6 and Claim 15 is the accompanying apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: transmit a third two-stage SCI in a groupcast transmission from the first UE, a 1st-stage or a 2nd-stage SCI of the third two-stage SCI indicating a transmission power of the first UE for the groupcast transmission(See rejection of Claim 6. Claim 15 recites similar and parallel features to Claim 6 and Claim 15 is the accompanying apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims 7, 16  are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of ZHOU and Huang, further in view of He et. al (US-20200344722-A1) referenced hereafter as “He”. 
Regarding Claim 7. Yeo in view of ZHOU teaches:  The method of claim 1, 
furthermore Yeo discloses: further comprising: receiving a fourth SCI from a third UE performing a groupcast transmission; transmission between the third UE and the first UE; transmitting from the first UE to the third UE (Yeo FIG. 5B & ¶0119; ¶0120 See claim 1; Yeo - FIG. 15 See claim 1; ¶0230 See Claim 1; ¶0241  See Claim 1;  NOTE: any one of the several UEs performing groupcast or a third UE can perform the method of FIG.15 to transmit a SCI (a fourth SCI) to a first UE or second UE within the group or hence receiving an SCI or vice versa), 
furthermore ZHOU discloses: a two-stage sidelink control information (SCI) (ZHOU - ¶0508 – See above… Claim1 : NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI  with various first stage and second stage cast (unicast/groupcast) settings);
a lst- stage or a 2nd-stage SCI of the two stage (ZHOU ¶0512 – See claim 1: NOTE: SCI includes 1st stage SCI and 2nd stage SCI.);
Yeo in view of ZHOU does not appear to explicitly disclose or strongly suggest: indicating a transmission power of UE; determining a pathloss for the transmission based on the indicated transmission power; and determining a transmission power for transmitting a PSFCH according to the determined pathloss.  
He discloses: receiving a two-stage SCI from a third UE performing a groupcast transmission (He - FIG. 8 ¶0115 UE-A 802 transmits a PSSCH to UE-B 803 through sidelink. ; ¶0145 sidelink HARQ-ACK information reporting for groupcast can be provided when a receiver UE transmits only HARQ-ACK information with NACK value; FIG. 9 &  ¶0147 each receiver UE 116 randomly selects a PSFCH resource for transmission in the PSFCH pool. FIG. 9 illustrates random selection by UEs of a PSFCH resource according to various embodiments of the present disclosure; ¶0170 a SCI format includes a first stage SCI format and a second stage SCI format, and the second stage SCI format provides the position information; NOTE: Several UEs in group cast where a third UE from FIG. 9 sends an SCI as depicted in FIG. 8 where SCI is a two stage as disclosed)
a two-stage SCI indicating a transmission power of the third UE (He - FIG.13 & ¶ 0163 provide position information of a receiver UE and transmitter UE. For TX-RX geographical distance based HARQ-ACK information reporting, the receiver UE within a certain distance from the transmitter UE transmits PSFCH with HARQ-ACK information to the transmitter UE, whereas the receiver UE beyond the certain distance from the transmitter UE does not transmit PSFCH to the transmitter UE… receiver UE and the transmitter UE can be any of the UEs 111-115; ¶00165 signalling position information; ¶0166 position information can require a few tens of bits.. A field of one bit in the SCI format provided by a PSCCH scheduling a PSSCH can indicate presence or absence of the position information of the transmitter UE. When the bit of the field indicates presence of the position information, the receiver UE extracts the position information from the PSSCH and uses the position information to calculate the distance from the transmitter UE; NOTE: SCI which can be a 2 Stage SCI indicates position information which determines whether sent PSFCH resource power applied for sending or not, ie.,  geographical location is an indication of transmission power for corresponding PSFCH transmission by sending UE); 
and determining a transmission power for transmitting a PSFCH from the first UE to the third UE according to the determined pathloss (He - FIG.13 & ¶ 0163, 00165, 00166 see above; ¶0195.. provide TX-RX geographical based HARQ-ACK information reporting and/or RSRP based HARQ-ACK information reporting. For TX-RX geographical distance based HARQ-ACK information reporting, a receiver UE within a distance from a transmitter UE transmits a PSFCH with HARQ-ACK information to the transmitter UE. In contrast, a receiver UE beyond a distance from the transmitted UE does not transmit a PSFCH to the transmitter UE….; NOTE: via signalling of geographical information (power indication for PSFCH) the geographical distance or path loss can be determined for determining whether to apply PSFCH power or not for PSFCH transmission by appropriate UE receiving the SCI which includes first UE).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU with the teachings of He, since enables a power saving signal or channel used to reduce power consumption for a group of UEs in a groupcast or broadcast mode. (He - ¶0356).

Regarding Claim 16. Yeo in view of ZHOU teaches:  The apparatus of claim 10, 
(See rejection of Claim 7. Claim 16 recites similar and parallel features to Claim 7 and Claim 16 is the accompanying apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: receive a fourth two-stage SCI from a third UE performing a groupcast transmission, a 1st-stage or a 2nd-stage SCI of the fourth two-stage SCI indicating a transmission power of the third UE; determine a pathloss for the groupcast transmission between the third UE and the first UE based on the indicated transmission power of the third UE; and determine a transmission power for transmitting a PSFCH from the first UE to the third UE according to the determined pathloss (See rejection of Claim 7. Claim 16 recites similar and parallel features to Claim 7 and Claim 16 is the accompanying apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

15.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of ZHOU, further in view of SELVANESAN et. al (US-20210336728-A1) referenced hereafter as “SELVANESAN”. 
Regarding Claim 9. Yeo in view of ZHOU teaches: The method of claim 1, 
furthermore Yeo discloses: further comprising: receiving multiple HARQ feedbacks from a fourth UE at a same slot corresponding to multiple sidelink transmissions from the first UE to the fourth UE (Yeo FIG. 5B & ¶0119 first terminal 551 transmitting common data to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation for the signal transmission may be provided by the base station, may be provided by the terminal that serves as a leader in the group, or may be selected by the terminal that transmits the signal; FIG. 27 & ¶0341  when one terminal transmits a plurality of PSFCHs according to a plurality of transmission types to one terminal, the terminal 2 and terminal 3 may be the same terminal; NOTE: UE2 (first UE) in the group cast scenario can transmit multiple PSSCHs to a fourth UE in the group cast scenario and receive multiple HRAQ feedbacks from the fourth UE); 
receiving multiple HARQ feedbacks (ZHOU – FIG.1 Step 102  ¶0181 each sidelink grant corresponds to multiple HARQ processes, each sidelink grant generates a corresponding 1-bit HARQ-ACK feedback information using a manner of HARQ bundling; ¶0182 multiple sidelink grants share the same HARQ-ACK bit & FIG. 9 Step 905 & ¶0656 HARQ-ACK information associated with the sidelink signal is received from the another terminal; and a step 907 of reporting on an uplink channel to a base station the HARQ-ACK information by using the HARQ-ACK codebook; NOTE: receiving multiple HARQ feedback bundled pertaining to side link tranmission); 
and forwarding the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH (ZHOU FIG. 9 Step 905 & ¶0656  See above Step 907; ¶00661 reporting on the uplink channel, to the base station, the second HARQ-ACK information …include …, reporting on a physical uplink control channel (PUCCH), to the base station, the second HARQ-ACK information in response to reception of the sidelink signal scheduled by the sidelink configured grant; NOTE: the received HARQ feedback bit representing multiple Side link Feedbacks is forwarded to the base station using a resource reserved for a PUUCH, using a timing of the slot receiving the feedback plus a slot offset configured for reporting PUUCH ).
Assuming arguendo Yeo in view of ZHOU does not appear to explicitly disclose or strongly suggest: forwarding the multiple HARQ feedbacks;
SELVANESAN discloses: receiving multiple HARQ feedbacks from a UE; and forwarding the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH (Selvanesan – FIG. 7 & ¶0303 the respective PSSCH transmissions on the sidelink, which include the SL feedback information, have associated respective SL K1 slot timing values indicating the number of slots until the feedback is to be reported in the PUCCH: NOTE: multiple PSSCHs with corresponding HARQ depicted as fed back to Basesation on PUUCH).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of ZHOU with the teachings of SELVANESAN, since provides improvements in the communication over the sidelink as well as improvements in the handling of feedback in the sidelink, and enables avoiding unnecessary reporting overhead on the Uu interface in case the traffic on the SL is below a threshold (SELVANESAN - ¶0059, ¶0071, ¶0303).

Regarding Claim 18. Yeo in view of ZHOU teaches:  The apparatus of claim 10, 
(See rejection of Claim 9. Claim 18 recites similar and parallel features to Claim 9 and Claim 18 is the accompanying apparatus to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: receive multiple HARQ feedbacks from a fourth UE at a same slot corresponding to multiple sidelink transmissions from the first UE to the fourth UE; and forward the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH(See rejection of Claim 9. Claim 18 recites similar and parallel features to Claim 9 and Claim 18 is the accompanying apparatus to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/M.A.S./
Examiner, Art Unit 2414  
03/24/2022
/SITHU KO/Primary Examiner, Art Unit 2414